DETAILED ACTION
Claims 1-9 & 12-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 & 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9 & 12-13 are drawn to a method for generating a care plan for a subject which is within the four statutory categories (i.e. process).  Claim 14 is drawn to  Claim 15 is drawn to a system for generating a care plan for a subject which is within the four statutory categories (i.e. apparatus).   
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. (Currently Amended) A computer-implemented method for generating a care plan for a subject, the computer-implemented method comprising:
accessing a plurality of care plans stored in one or more databases, wherein the plurality of care plans are grouped into a plurality of care plan categories based on a similarity measure between one or more attributes of the plurality of care plans, and each of the plurality of care plans is associated with a respective reference subject;
identifying a care plan category for the subject from the plurality of care plan categories using a first classifier, wherein the first classifier has been trained based upon the plurality of care plans stored in the one or more databases;
generating the care plan for the subject based on the plurality of care plans stored in the one or more databases that are grouped into the identified care plan category, by maximizing a similarity measure between one or more attributes of the subject and one or more corresponding attributes of the respective reference subjects;
grouping the care plans associated with the respective reference subjects into a plurality of care plan sub-categories based on the similarity measure; and
training a second classifier to identify a care plan sub-category for the subject from the plurality of care plan sub-categories.
The Examiner submits that the foregoing underlined limitations constitute:  certain methods of organizing human activity because generating and ranking patient care paths using patient data and feature similarity, under its broadest reasonable interpretation represents certain methods of organizing human activity (the limitations recite managing interactions between physicians and patients where physicians can create a personalized care plan for each patient who joins the post-discharge management program), but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the certain methods of organizing human activity are deemed "additional elements" and will be discussed in further detail below.
Accordingly, claims 1 & 14-15 describes at least one abstract idea.
Dependent Claims 2-9 & 12-13 include other limitations, for example Claims 2-4 further define additional type and/or content of data that is processed. Claim 5 further defines additional steps of regrouping the care plan and retraining the classifier. Claims 6 and 7 merely indicate the type of data that is being outputted/displayed as results of 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1 & 14-15 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. (Currently Amended) A computer-implemented method for generating a care plan for a subject, the computer-implemented method comprising:
accessing a plurality of care plans stored in one or more databases, wherein the plurality of care plans are grouped into a plurality of care plan categories based on a similarity measure between one or more attributes of the plurality of care plans, and each of the plurality of care plans is associated with a respective reference subject;
identifying a care plan category for the subject from the plurality of care plan categories using a first classifier, wherein the first classifier has been trained based upon the plurality of care plans stored in the one or more databases;
generating the care plan for the subject based on the plurality of care plans stored in the one or more databases that are grouped into the identified care plan category, by maximizing a similarity measure between one or more attributes of the subject and one or more corresponding attributes of the respective reference subjects;
grouping the care plans associated with the respective reference subjects into a plurality of care plan sub-categories based on the similarity measure; and
training a second classifier to identify a care plan sub-category for the subject from the plurality of care plan sub-categories.
The claimed processor & training of classifiers merely amount to the application or instructions to apply the abstract idea (i.e., a series of steps for “generating patient care paths using patient data and feature similarity,” and training classifiers “amount to nothing more than requiring a generic computer system (e.g. databases and electronic devices) to merely carry out the abstract idea itself.
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [26] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-9 & 12-15 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly 
The claimed processor & training of classifiers merely amount to the application or instructions to apply the abstract idea (i.e., a series of steps for “generating patient care paths using patient data and feature similarity,” and training classifiers “amount to nothing more than requiring a generic computer system (e.g. databases and electronic devices) to merely carry out the abstract idea itself.
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [26] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
The dependent claims 2-9 & 12-13 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. 
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baras (US20130185231) in view of Cox (US20170286622) and Farooq (US20120065987).
As per claim 1, Baras teaches a computer-implemented method for generating a care plan for a subject, the computer-implemented method comprising:
accessing a plurality of care plans stored in one or more databases, wherein the plurality of care plans are grouped into a plurality of care plan categories based on a similarity measure between one or more attributes of the plurality of care plans, and each of the plurality of care plans is associated with a respective reference subject (Fig. 5; para. 19-22: care plans associated with successfully treated patients stored; care plans are grouped based on similarity between treatment path nodes);

generating the care plan for the subject based on the plurality of care plans stored in the one or more databases that are grouped into the identified care plan category, by maximizing a similarity measure between one or more attributes of the subject and one or more corresponding attributes of the respective reference subjects (para. 34-35, 50-54: system outputs ranked list of care plans for subject based on probability of similarity between patient and previous care plans).
Baras does not expressly teach grouping the care plans associated with the respective reference subjects into a plurality of care plan sub-categories based on the similarity measure.
Cox, however, teaches to grouping patients and their associated care plan actions into cohorts with different levels of granularity that share a diagnosis based on similarity (para. 186).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Cox with Baras based on the motivation of providing improved data processing apparatus and method and more specifically to mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population (Cox – para. 1).
Baras and Cox do not expressly teach to training a second classifier to identify a care plan sub-category for the subject from the plurality of care plan sub-categories.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Farooq with Baras and Cox based on the motivation of improve the actual patient level outcome and increase the number of patients evaluated (Farooq – para. 5).
As per claim 2, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras teaches wherein the similarity measure between one or more attributes of the plurality of care plans is based on a number of attributes the one or more care plans have in common and/or that differ by less than a threshold (Fig. 5; para. 19, 48: care plans associated with successfully treated patients stored; care plans are grouped based on similarity between treatment paths and diagnoses).
As per claim 3, Baras, Cox, and Farooq teach a computer-implemented method according to claim 2.  Baras does not expressly teach wherein two care plans with a similarity measure exceeding a predetermined minimum similarity threshold are grouped in the same care plan category.
Cox, however, teaches to grouping patients and their associated care plan actions into cohorts with different levels of granularity that share a diagnosis based on similarity (para. 186).  

As per claim 4, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras does not expressly teach wherein the similarity measure between the one or more attributes of the subject and the one or more corresponding attributes of the reference subjects is based on the number of attributes the subject has in common with the reference subject and/or that differ by less than a threshold.
Cox, however, teaches to grouping patients and their associated care plan actions into cohorts with different levels of granularity that share a diagnosis based on similarity (para. 186).  
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 5, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras teaches wherein, at predetermined time intervals, the plurality of care plans are regrouped into an updated plurality of care plan categories and the classifier is retrained (para. 22: system updates models and learning when new data is available on a regular basis).
As per claim 6, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras teaches the method further comprising: outputting the identified care plan category and the one or more care plans that are grouped into the identified care plan category (para. 52-54: system can provide output of diagnosis and recommended action).

Cox, however, teaches to grouping patients and their associated care plan actions into cohorts with different levels of granularity that share a diagnosis based on similarity (para. 186).  
Cox also teaches to outputting the similarity measures used to group patients and associated care plan actions (para. 165).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 8, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras teaches where each reference subject is labelled with a label that identifies the care plan category comprising the care plan for the reference subject (para. 32: each reference subject treatment path labelled with diagnosis).
As per claim 9, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras does not expressly teach the method further comprising: filtering reference subjects from the one or more databases based on the identified care plan category to select candidate reference subjects, wherein the candidate reference subjects comprise reference subjects with a label identifying the reference subjects as having care plans grouped into the identified care plan category; and generating a care plan for the subject, based on the one or more care plans stored in the one or more 
Cox, however, teaches to filtering reference subject data into cohorts based on the presence of similar attribute data such as similar diagnosis (para. 129).  Cox also teaches to creating a personalized care plan for a patient based on assigned cohort using similarity of patient data and associated care plan actions (para. 128-130).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 12, Baras, Cox, and Farooq teach a computer-implemented method according to claim 1.  Baras does not expressly teach further comprising: compiling an ordered list of the care plans of the identified care plan category, wherein the list is ordered based on a similarity measure between one or more attributes of the subject and one or more corresponding attributes of each of the reference subjects.
Cox, however, teaches to outputting a ranked list of care plan actions based on the assigned patient cohort using similarity data (para. 128, 130).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 13, Baras, Cox, and Farooq teach a computer-implemented method according to claim 12.  Baras does not expressly teach wherein the higher the similarity measure between the one or more attributes of the subject and one or more attributes of a reference subject, the higher the care plan associated with the reference subject is in the list.

The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 14-15 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments on pages 8-13 regarding claims 1-9 & 12-15 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The claims do not fall within the asserted enumerating groupings.
Regarding A, the Examiner asserts that while it is true, as asserted by Applicant, there is no express statement in the claims of managing interactions between a physician and a patient, the “personalized care plan” is for the patient and the claim produces a plan for the purpose of managing the patient’s health. Consequently, the lack of express steps in which a patient interacts with a healthcare provider does not undermine the determination that the claims are a method of organizing human activity.
The claimed invention has the practical application of eliminating the need to manually set up a detailed executable care plan, reducing prediction errors and improving the efficiency and accuracy of the generated care plan.
Regarding B, the Examiner asserts that the Applicant has failed to demonstrate how the claims reflect an improvement in the functioning of the computer or other technology or technical field and has only provided a general allegation as to the practical application of the claimed system. The Examiner asserts that that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The solution provided here has not been described or claimed as anything more than a generic use of existing technology performing based, purely conventional functions of a computer. “[Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015). See also Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer. This is not a technical solution to a technical problem.”).
The Examiner failed to demonstrate how the additional elements are well-understood, routine, and conventional.
Regarding C, the Examiner asserts that the well-understood, routine, and conventional inquiry is only required when an additional 
Applicant’s arguments on pages 12-15 regarding claims 1-9 & 12-15 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The Examiner has unreasonably broadening the claim language and Baras does not expressly teach to the claimed care plans.
Regarding A, the Examiner asserts that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims, see In re Van Geuns, 26 USPQ2d 1057 (CA FC 1993). Baras teaches to grouping treatment paths into different diagnoses types based on a similarity between nodes within each path – see para. 21-22. The treatment paths are analogous to the claimed care plans and the diagnoses types are analogous to the claimed care plan categories. Therefore, Baras teaches to the limitations as described in the rejection above.
Cox does not expressly teach to grouping care plans into a plurality of care plan sub-categories.
Regarding B, the Examiner asserts that although claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 26 USPQ2d 1057 (CA FC 1993). Cox teaches to taking patient data that has been categorized as having Type 2 diabetes and further identifying sub groups (i.e. sub-category) based on a common characteristic within that data, such as a sub-cohort that has successfully kept their annual foot exam appointments with their doctor are female patients aged 40-50 and that received an email and a follow-up call from a medical assessor to remind the patient to have their annual foot exam – see para. 186). 
Farooq fails to teach training a second classifier to identify a care plan subcategory for the subject from the plurality of care plan sub-categories. 
However, the Examiner asserts that Farooq clearly teaches to training a classifier and assigning patients to different cohorts, or sub-categories based on various attributes (para. 36). These attributes include diagnosis-related groups and severity classes (para. 41,53). Therefore, Farooq teaches to training a second classifier to identify a care plan subcategory for the subject from the plurality of care plan sub-categories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3619